TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.03-02-00304-CV


William O. Harrison, Appellant

v.

State of Texas; City of Corpus Christi, Texas; Transit Authority of Corpus Christi, Texas;
and Special Purpose District of Corpus Christi Crime Control, Texas, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GV100146, HONORABLE FRANK J. MALONEY, JR., JUDGE PRESIDING


	Appellant William O. Harrison filed an unopposed motion to dismiss his appeal,
informing this Court that the parties have executed a settlement agreement and requesting that this
Court dismiss his appeal.  Accordingly, we grant the motion and dismiss the appeal.  See Tex. R.
App. P. 42.1(a)(2).



  
					David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   August 8, 2002
Do Not Publish